DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claim’s amendment dated 1/31/2022.

Claim Objections
3.	Claim 8 is objected to because of the following informalities: 
On line 3, “the partition member” should be replaced with “the insulating partition member”; and “the surrounding member” should be replaced with “the insulating surrounding member”.
Appropriate correction is required.
Response to Arguments
4.	Applicant's arguments filed on 1/32/2022 have been fully considered but they are not persuasive.
The Applicant’s main argument relates to the claimed “insulating surrounding member”, which the Applicant asserts the applied prior art (SUWA) fails to teach an insulating surrounding member …insulating the driver circuit and the external device.
The Examiner respectfully disagrees with the Applicant.  While the Applicant might have interpreted the insulating surrounding member insulates the driver circuit from the external device, the Examiner broadly interprets the phrase “thereby insulating the driver and the external device” to mean insulating the driver and the external device from rotary machine 120 shown in figure 11.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suwa et al. U.S. 2009/0002956 (hereinafter D1).
Regarding claim 1, D1 teaches a driver circuit device (115; figure 4; also see par [0003]) comprising: 
a circuit board (115; figure 4) mountable on a driving-target external device (102; figure 4);
a driver circuit (see par [003]) that is formed on the circuit board (115) and applies, to 5the external device (102), a drive signal (see par [003]) generated using power (see par [003]; “DC power source is converted”) and a signal (par [003]; “signal indicative”) that are externally inputted; and 
an insulating (901; figures 4 and 5A; see par [0099]; “by an insulating distance therebetween”) surrounding member disposed to surround a peripheral edge of the circuit board (115), thereby insulating the driver circuit and the external device (from the rotary machine 120 shown in figure 11).  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Hattori et al. U.S. Patent 8,007,255 (hereinafter D2).
Regarding claim 54, D1 teaches a driver circuit device comprising: 
a circuit board (115; figure 4) mountable on a driving-target external device (102; figure 4); 
a driver circuit (see par [003]) that are formed on the circuit board (115)  and 10apply, to the external device, a drive signal (see par [003]) generated using power (see par [003]; “DC power source is converted”) and a signal (par [003]; “signal indicative”) that are externally inputted; and 
an insulating (901; figures 4 and 5A; see par [0099]; “by an insulating distance therebetween”) surrounding member disposed to surround a peripheral edge (lower edge of 115; figure 4) of a specific circuit board (115) on which a circuit on an input-side to the driver circuit is formed (see figure 4A). 

However, D1 does not teach a plurality of circuit boards and a space is kept between facing circuit surfaces of the plurality of circuit boards.

D2, in the same field of endeavor, teaches a driver circuit device, which includes a plurality of circuit boards (25 and 27; figure 3) and a space (see figure 3) is kept between facing circuit surfaces of the plurality of circuit boards.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide multiple circuit boards to the driver circuit device of D1, as suggested by D2, such that each circuit board would be equipped with a driver circuit for applying a drive signal to the external device, for further enhancing the operating capacity of said driver circuit device.

Regarding claim 6, as mentioned above, D1 in view of D2 teaches the driver circuit device according to claim 4.
However, D1 in view of D2 does not further teach an insulating partition member disposed in the space to partition a gap 30between the circuit surfaces.
The Examiner takes Official Notice that using an insulating partition to partition a gap between two circuit surfaces has been commonly known and applied in various types of electronic devices, for preventing erosion of certain copper components and protect the circuit board from getting heated.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide an insulating partition member disposed in the space of D1/D2 to partition a gap between the circuit surfaces, as suggested by the Examiner’s Official Notice, for preventing erosion of certain copper components and protect the circuit board from getting heated.

Note:  See MPEP 2144.03 (c)

if applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office Action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.
Since the Applicant did not challenge the Examiner’s above given Official Notice, the above given Official Notice has become the Applicant’s prior art admission.

Regarding claim 158, as mentioned above, D1/D2 in view of the Examiner’s Official Notice teaches the driver circuit device according to claim 6.
Even though, D1/D2 in view of the Examiner’s Official Notice does not teach wherein the surrounding member and the partition member are integrated, with a peripheral edge of the partition member coupled with the surrounding member, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further integrated said surrounding member and said partition member, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art, for reducing assembling effort.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Note:  See MPEP 2144.03 (c)

if applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office Action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.
Since the Applicant did not challenge the Examiner’s above given Official Notice, the above given Official Notice has become the Applicant’s prior art admission.

Allowable Subject Matter
10.	Claims 2-3, 5, 7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 102, the prior arts of record fail to teach, disclose or suggest the driver circuit device according to claim 1, further comprising a parallel drive terminal which is disposed on the circuit board and externally outputting the drive signal in parallel to another external device disposed in addition to the external device on which the driver circuit device is mounted, 15wherein, in a state where a relay substrate having a circuit which applies, to the other external device, the drive signal input through a predetermined relay terminal is mounted on the other external device, the driver circuit driving the other external device in parallel by using the drive signal that the driver circuit externally outputs from the 20parallel drive terminal to the relay terminal through a wiring line.  

Regarding claim 5, the prior arts of record fail to teach, disclose or suggest the driver circuit device according to claim 4, further comprising a parallel drive terminal which is disposed on the circuit board and externally outputting the drive signal in parallel to another external device disposed in addition to the external device on which the 20driver circuit device is mounted, wherein, in a state where a relay substrate having a circuit which applies, to the other external device, the drive signal input through a predetermined relay terminal is mounted on the other external device, the driver circuit driving the other external device in parallel by 25using the drive signal that the driver circuit externally outputs from the parallel drive terminal to the relay terminal through a wiring line.  

Regarding claim 209, the prior arts of record fail to teach, discloser or suggest the driver circuit device according to claim 8, further comprising a parallel drive terminal that is disposed on the circuit board and externally outputting the drive signal in parallel to another external device disposed in addition to the external device on which the driver circuit device is mounted, 25wherein, in a state where a relay substrate having a circuit which applies, to the other external device, the drive signal input through a predetermined relay terminal is mounted on the other external device, the driver circuit driving the other external device in parallel by using the drive signal that the driver circuit externally outputs from the 30parallel drive terminal to the relay terminal through a wiring line.  

					Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG Q DANG/Examiner, Art Unit 2835                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841